Citation Nr: 0209058	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed headache disability.

(The issues of entitlement to service connection for major 
depression, chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, and urticaria are the topics of a future 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had verified active duty in the United States 
Navy from December 1990 to April 1991 including a period from 
January 1991 to April 1991 in the Southeast Asia Theater 
during the Persian Gulf War.  She had unverified periods of 
active duty for training (ACTDUTRA) prior to and following 
active duty.

This appeal arose from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claim of 
entitlement to service connection for major depression, 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, urticaria and migraine headaches.

In November 2000 the Board of Veterans' Appeal (Board) 
remanded this case to the RO for purpose of providing the 
veteran a hearing at the RO before a hearing officer.  In 
June 2001 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  The 
case has been returned to the Board for appellate 
consideration.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for major depression, 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, and urticaria pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issues.


FINDING OF FACT

Competent medical evidence establishes an etiologic link 
between the veteran's headaches and service.


CONCLUSION OF LAW

A chronic acquired variously diagnosed headache disability 
was incurred in active duty. 38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A September 1990 report of medical history undertaken at an 
annual physical examination shows the veteran complained of 
headaches.  A neurologic examination was normal.  

The remaining available service medical records are silent 
for headaches.  In particular, in December 1990 she was found 
physically qualified for mobilization.  In April 1991 the 
veteran was noted to have been examined and physically 
qualified for separation from active service.  There were no 
defects found that would disqualify her from the performance 
of her duties.  

A March 1994 VA examination report shows the veteran 
complained of a chronic headache disability following service 
in the Gulf.  She noted that prior to that time her headaches 
were sporadic and stress-related.


A September 1997 VA neurology examination report shows that 
the examiner reviewed the veteran's claims file prior to 
examination regarding her headaches.  Following an 
examination and a review of the claims file, he opined that 
she had a vascular headache disability that was probably 
related to her Persian Gulf Service.  

Private general treatment records refer to a diagnosis of 
migraine headaches in April 2000.  

In June 2001 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  She 
related her headaches to service in the Persian Gulf.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2001).

The United States Court of Appeals for Veterans claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247,253 (1999).




Where there is achronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  

To show chronic disease in service ther eis required a 
combination of manifestations sufficient to identify the 
disese entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
requried to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-servicesymptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see genera lly Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  Following receipt of the veteran's application, the 
RO properly notified her of any information and medical, or 
lay evidence necessary to substantiate her claim.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claim.  She 
was provided with the laws and regulations pertaining to the 
issue on appeal.  




The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include the veteran's service medical records as well as post 
service VA and private clinical evidence including a report 
of a special VA neurology examination in September 1997 and a 
transcript of a hearing before a hearing officer at the RO in 
June 2001.  

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case to the RO for the sole purpose of 
applying the new law per se to the veteran's case would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.  In any event, any 
procedural deficiency in the duty to notify and duty to 
assist has been rendered moot in view of the favorable 
determination of the issue addressed on appellate review.



Service connection for a headache disability

In reviewing the record the Board recognizes that a headache 
disability was not shown at service entry in December 1990 or 
prior to that time.  Moreover, the record is without 
competent medical evidence showing that a headache disability 
clearly and unmistakably preexisted active duty.  See 38 
U.S.C.A. §§ 1111, 1137 (West 1991); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).  

The veteran's reference to sporadic headaches that were 
stress related does not constitute competent evidence of a 
headache disability existing prior to active service.  Such 
lay assertions carry no weight.  See Espiritu v. Derwinski, 2 
Vet. App. 192 (1992).  Where the determinative issue involves 
the question of a medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render a medical opinion.  Id.

Importantly, the record shows that on a special VA neurology 
examination pertinent to the veteran's claim, the examiner 
reviewed the claims file and expressed an opinion that the 
veteran had a diagnosed vascular headache disability with 
probable nexus to service in the Persian Gulf.  

Reiterating the requirements to prevail on a claim for 
service connection per Hickson, supra, the Baord notes that 
the veteran has a current headache disability.  She has 
described a clinical background of ehadaches in service, 
symptomatology of which was reported in  service medical 
documentation. 

Finally a competent medical specialist has linked her 
headache disability origins to service.  The evidentiary 
record supports a grant of entitlement to service connection.  



ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed headache disability is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

